
	

115 SRES 359 IS: Commending the Government of Bangladesh for its compassion during the Rohingya humanitarian crisis and commending Pope Francis for his message of peace. 
U.S. Senate
2017-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 359
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2017
			Mr. Durbin (for himself, Mr. Merkley, Mrs. Feinstein, Mr. Markey, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Commending the Government of Bangladesh for its compassion during the Rohingya humanitarian crisis
			 and commending Pope Francis for his message of peace. 
	
	
 Whereas Bangladesh has taken in Rohingya refugees fleeing persecution in Burma since the 1970s;
 Whereas at least 300,000 Rohingya refugees were still in Bangladesh prior to August 25, 2017; Whereas an August 25, 2017, attack on security posts in Burma by the military group Arakan Rohingya Salvation Army resulted in a brutal and methodical reprisal by the Burmese military on Rohingya villages;
 Whereas more than 624,000 Rohingya refugees have fled to Bangladesh since August 25, 2017, alone, most located in or near the coastal city of Cox’s Bazar;
 Whereas the Rohingya refugee crisis is the fast-growing refugee crisis in the world; Whereas the Government of Bangladesh has accepted nearly 1,000,000 Rohingya refugees in total despite facing their own domestic challenges;
 Whereas the Government of Bangladesh has notably allowed full access for international relief organizations;
 Whereas, on September 22, 2017, Bangladeshi Prime Minister Sheikh Hasina urged before the United Nations General Assembly an end to the violence against the Rohingya and full implementation in Burma of the recommendations made by Kofi Annan’s Advisory Commission on the Rakhine State;
 Whereas, on November 23, 2017, the Government of Bangladesh and the Government of Burma signed a Memorandum of Understating on a repatriation agreement;
 Whereas the Memorandum of Understanding on a repatriation agreement is modeled after a flawed 1992–1993 repatriation pact between Bangladesh and Burma, and does not resolve critical questions on the potential repatriation process for Rohingya refugees, including verification of residency, where refugees would be permitted to return, and whether they would enjoy equal access and rights;
 Whereas, on November 25, 2017, the Bangladeshi Foreign Minister Abdul Hassan Mahmood Ali said that Bangladesh would support the United Nations High Commissioner for Refugees being involved in any process to repatriate Rohingya refugees to Burma;
 Whereas Pope Francis, who has been recognized for his humility, dedication to the poor, and commitment to dialogue and reconciliation, has previously denounced the persecution of our Rohingya brothers who were being tortured and killed, simply because they uphold their Muslim faith;
 Whereas Pope Francis traveled to Burma on November 27, 2017, and urged a peace based on respect for the dignity and rights of each member of society, respect for each ethnic group and its identity;
 Whereas Pope Francis, in a visit to Bangladesh on November 30, 2017, recognized the generosity of Bangladeshis in caring for Rohingya refugees and called on the international community to take decisive measures to address this grave crisis, not only by working to resolve the political issues that have led to the mass displacement of people, but also by offering immediate material assistance to Bangladesh in its effort to respond effectively to urgent human needs; and
 Whereas the United Nations has estimated a need of $434,000,000 to respond to the Rohingya refugee crisis: Now, therefore, be it
		
	
 That the Senate— (1)commends the Government of Bangladesh for its admirable compassion and tolerance in accepting Rohingya refugees;
 (2)commends the United Nations agencies, nongovernmental organization (NGO) partners, and all aid workers providing relief to Rohingya refugees in Bangladesh, and urges the Government of Bangladesh to continue to help coordinate critical humanitarian work and ensure ease of access for those carrying out such efforts;
 (3)urges the Government of Bangladesh and the Government of Burma to consult and coordinate with the United Nations High Commissioner for Refugees, the International Organization for Migration, and NGO partners on any and all safe and voluntary repatriation efforts;
 (4)urges the Government of Bangladesh and the Government of Burma to address the flaws of the November 23, 2017, Memorandum of Understanding on repatriation through consultation and agreement with the United Nations High Commissioner for Refugees;
 (5)urges all parties involved in the repatriation process to reject any actions which could continue or worsen the harsh conditions faced by Rohingya refugees, including the confinement of the Rohingya in camps, contained ghettos, or villages were movement is restricted in Burma, or on the flood-prone Bhashan Char island in the Bay of Bengal in Bangladesh, or any other location that would result in further isolation; and
 (6)commends Pope Francis for his thoughtful remarks about the future of Burma that respects rule of law, the democratic order, and the dignity and rights of all of its people.
			
